





AXIS EXECUTIVE RSU RETIREMENT PLAN
 
AXIS Specialty U.S. Services, Inc. (the “Company”) has established the AXIS
Executive RSU Retirement Plan (the “Plan”) to reward certain long-term employees
of the Company and its employer affiliates for their dedicated service.  The
terms of the Plan are as set forth herein.
1.
Eligibility.  Except as otherwise provided in the Plan, any employee of the
Company or its employer affiliates (other than those employees explicitly
excluded from the Plan pursuant to Section 18 hereof) who is Retirement Eligible
and who has an outstanding grant(s) of restricted stock units under the AXIS
Capital Holdings Limited (“AXIS”) 2007 Long-Term Equity Compensation Plan and
any successor equity compensation plan (the “Stock Plan”) as of the employee’s
date of termination and who satisfies the requirements of this Plan shall be a
participant in the Plan (a “Participant”).



•
An employee is “Retirement Eligible” if the employee is age 60 or older as of
his or her date of termination; and

•
has at least ten Years of Service as of his or her date of termination.

◦
“Years of Service” means completed years of service with the Company or an
employer affiliate of the Company.



2.
Termination and Advance Notice Requirement. In order to earn and be paid the
benefits provided under this Plan, a Participant must not have been terminated
for Cause (as defined in the Employee Restricted Stock Unit Agreement pursuant
to which the outstanding restricted stock units were granted (the “RSU
Agreement”)) and must be in good standing as of his or her date of termination
(as determined by the Compensation Committee of the Board of AXIS (the
“Committee”) in its sole discretion) and provide not less than ninety (90) days
advance notice of his or her termination if he or she voluntarily terminates
employment, provided, however, that management retains discretion to require a
period of notice up to one year as particular employment circumstances may
dictate.



3.
Restrictive Covenant Agreement. In order to earn and be paid the benefits
provided under this Plan, to the extent permitted by law, a Participant must
execute a Confidentiality, Non-Solicitation and Non-Competition and Release
Agreement in a form acceptable to the Company (a “Covenant Agreement”) at the
time required by the Company. The Company reserves the right to require a
Participant to attest to continued compliance with the Covenant Agreement from
time to time. Failure to do so will be deemed to be a breach of the Covenant
Agreement.



4.
Plan Benefit.



a.
Pre-2016 Grants.



i.
Subject to the terms and conditions of the Plan, a Participant shall vest, as of
the date of his or her termination of employment, in any restricted stock units
granted pursuant to RSU Agreements dated prior to January 1, 2016 that are
outstanding and unvested as of the date of his or her termination, subject to
Section 4(a)(ii) below.






--------------------------------------------------------------------------------





ii. In the case of any restricted stock units subject to performance vesting,
the number of restricted stock units that are considered to vest pursuant to
Section 4(a)(i) shall be based on appropriate Company performance as determined
by the Committee (or its designee) in a fair and equitable manner. The
Committee’s determination shall be binding on all Participants.


b.
2016 and Later Grants.



i.
A Participant shall, except as provided below in Section 4(b)(ii), continue to
vest in any restricted stock units granted pursuant to RSU Agreements dated on
or after January 1, 2016 that remain outstanding and unvested as of the date of
his or her termination as though the Participant had not terminated employment
with the Company (e.g., on the first, second, third and fourth anniversaries of
the award date for time-based restricted stock units; on the third anniversary
of the award date for performance-based restricted stock units; or as otherwise
provided in the applicable RSU Agreement); provided that such vesting shall
terminate if the Participant breaches any of the terms of the Covenant
Agreement, in the determination of the Committee or its designee, to the extent
permitted by law and all unvested restricted stock units shall terminate and be
forfeited as of the date of the breach.



ii.
Notwithstanding Section 4(b)(i), (1) with respect to any restricted stock units
subject to time-based vesting granted in the twelve month period immediately
prior to the Participant’s termination (the “Last Grant”), only the restricted
stock units scheduled to vest on the first anniversary of such Last Grant, if
any, shall be eligible to vest and the remaining restricted stock units shall be
forfeited as of the Participant’s termination and (2) with respect to any
restricted stock units subject to performance-based vesting granted in the Last
Grant, only 25% of the restricted stock units scheduled to vest on the regularly
scheduled vesting date shall be eligible to vest, subject to performance goals
being achieved, and 75% of such restricted stock units shall be forfeited as of
the Participant’s termination.



iii.
In the case of any restricted stock units subject to performance vesting, where
the restricted stock units vest on the regularly scheduled vesting date as
though the Participant had not terminated employment, the number of restricted
stock units that vest shall be determined by applying the same Performance
Multiplier (as defined in the applicable RSU Agreement) that would apply had the
Participant not terminated employment.



c.
Notwithstanding the foregoing, the Committee shall have the sole authority to
determine that no benefit shall be provided under this Plan in connection with
certain outstanding restricted stock unit grants made to Participants; provided
that in all events, benefits shall be provided under this Plan in connection
with restricted stock units granted to Participants that are subject to
time-based four year graded vesting and performance-based three year cliff
vesting that were granted using the AXIS standard form of award agreement.






--------------------------------------------------------------------------------





5.
Payment.  Payment of the cash and Shares (as defined in the RSU Agreement)
payable with respect to outstanding restricted stock units which vest pursuant
to Sections 4(a) and 4(b) hereof on or after a Participant’s termination of
employment, shall be made as follows:



a.
With respect to restricted stock units which vest pursuant to Section 4(a)
hereof, subject to Section 12 hereof, payment shall be made within thirty (30)
days following the Participant’s date of termination in the same form delivery
would have been made under the RSU Agreement if the Participant had remained
employed through the applicable vesting date.



b.
With respect to restricted stock units which vest pursuant to Section 4(b)
hereof, subject to Section 12 hereof, payment shall be made at the same time and
in the same form delivery would have been made under the RSU Agreement if the
Participant had remained employed through the applicable vesting date (e.g., the
first, second, third and fourth anniversaries of the award date for time-based
restricted stock units; the third anniversary of the award date for
performance-based restricted stock units; or as otherwise provided in the
applicable RSU Agreement).

 
c.
Notwithstanding the foregoing, in the event that a Participant dies or becomes
Disabled (as defined in the applicable RSU Agreement) prior to delivery of the
amounts described in Section 5(a), (b) or 6(c), payment shall be made to the
Participant or his or her beneficiary in a lump sum upon the earlier of the date
provided in Section 5(a), (b) or 6(c), as applicable, or within sixty (60) days
following the Participant’s death or Disability, as applicable. In the case of
any restricted stock units subject to performance vesting, the determination of
the number of restricted stock units with respect to which payment will be made
pursuant to this Section 5(c) shall be determined assuming that the Performance
Multiplier is 100% unless the last day of the applicable Performance Period
occurred prior to the Participant’s termination of employment.



6.
Special Vesting and Payment Rule for Terminations that Occur Within Twenty Four
Months of a Change in Control with Respect to RSU Agreements dated on or after
January 1, 2016.



a.
Notwithstanding any provision of Section 4 to the contrary, if the Participant’s
termination occurs within twenty four months following a Change in Control (as
defined in the RSU Agreement), a Participant shall vest in any outstanding and
unvested restricted stock units granted pursuant to RSU Agreements dated on or
after January 1, 2016 as of his or her termination, reduced as required pursuant
to Section 4(b)(ii).



b.
Where performance-based restricted stock units vest on the date of a
Participant’s termination of employment within twenty four months following a
Change in Control, the number of restricted stock units that vest shall be
determined by applying a Performance Multiplier of 100%, unless the last day of
the applicable Performance Period occurred prior to the Participant’s
termination of employment.

  
c.
Notwithstanding any provision of Section 5 to the contrary, if vesting occurs in
connection with a termination that is within twenty four months following a
Change in Control, payment shall be made at the same time and same form as
delivery






--------------------------------------------------------------------------------





would have been made under the RSU Agreement had the Participant been terminated
without Cause within twenty four months following a Change in Control, but in no
event later than thirty (30) days following termination, subject to Section 12
hereof.


7.
Termination Prior to Retirement Eligibility. If an employee’s employment with
the Company and its employer affiliates terminates prior to the date that the
employee becomes Retirement Eligible for any reason, such employee shall have no
right to participate in or receive benefits under the Plan.



8.
RSU Agreement. The applicable RSU Agreement shall govern the outstanding
restricted stock units to the extent the RSU Agreement is not inconsistent with
the Plan.

 
9.
Beneficiary. To the extent not inconsistent with the Stock Plan, in the event of
a Participant’s death, payment of the Participant’s Plan benefit, if any, shall
be made to a beneficiary (or beneficiaries) designated by the Participant in the
form and manner prescribed by the Committee. If a Participant does not have a
properly designated beneficiary, payment shall be made to the Participant’s
estate.



10.
Clawback. Any Plan benefit hereunder is subject to recoupment, at the
Committee’s discretion, under the AXIS executive compensation recoupment, or
“clawback,” policy.

 
11.
Administration and Interpretation of Plan.  The Committee, in consultation with
AXIS management, shall have the authority to administer the Plan, to
conclusively make all determinations under the Plan and to interpret the Plan. 
Any such determinations or interpretations made by the Committee shall be
binding on all persons.



12.
Section 409A.



a.
Although the Company does not guarantee the tax treatment of any payments under
the Plan, the intent of the Company is that the payments and benefits under this
Plan comply with Section 409A of the Internal Revenue Code of 1986, as amended,
and all Treasury Regulations and guidance promulgated thereunder (“Code Section
409A”) and to the maximum extent permitted the Plan shall be limited, construed
and interpreted in accordance with such intent. In no event whatsoever shall the
Committee, the Company or its affiliates or their respective officers,
directors, employees or agents be liable for any additional tax, interest or
penalties that may be imposed on a Participant by Code Section 409A or damages
for failing to comply with Code Section 409A.



b.
Notwithstanding any other provision of this Plan to the contrary, if at the time
of a Participant’s separation from service (as defined in Code Section 409A),
the Participant is a “Specified Employee”, then the Company will defer the
payment or commencement of any nonqualified deferred compensation subject to
Code Section 409A payable upon separation from service (without any reduction in
such payments or benefits ultimately paid or provided to the Participant) until
the date that is six (6) months following separation from service or, if
earlier, the earliest other date as is permitted under Code Section 409A (and
any amounts that otherwise would have been paid during this deferral period will
be paid in a lump






--------------------------------------------------------------------------------





sum on the day after the expiration of the six (6) month period or such shorter
period, if applicable). The Company shall determine in its sole discretion all
matters relating to who is a “Specified Employee” and the application of such
determination.


c.
Notwithstanding anything in this Plan or elsewhere to the contrary, a
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Plan providing for the payment of any amounts or benefits
that constitute “non-qualified deferred compensation” within the meaning of Code
Section 409A upon or following a termination of the Participant’s employment
unless such termination is also a “separation from service” within the meaning
of Code Section 409A and, for purposes of any such provision of this Plan,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service” and the date of such separation from service
shall be the date of termination for purposes of any such payment or benefits.



13.
Governing Law.  The Plan shall be governed by the laws of New York without
regard to its conflicts of law provisions.



14.
Effective Date. The Plan shall be effective January 1, 2017 and shall continue
until terminated by the Company.



15.
No Guarantee of Continued Employment.  Nothing in the Plan shall interfere with,
or limit in any way, the right of the Company or any of its affiliates to
terminate any Participant’s employment at any time, nor shall it confer upon any
Participant any right to continue in the employ of the Company or any of its
affiliates.  For purposes of the Plan, temporary absence from employment because
of illness, vacation, approved leaves of absence and transfers of employment
among the Company and its affiliates shall not be considered to terminate a
Participant’s employment unless such treatment would cause a violation of Code
Section 409A.



16.
Successors.  All obligations of the Company under the Plan shall be binding on
any successor to the Company, whether the existence of such successor is the
result of a direct or indirect merger, consolidation, purchase of all or
substantially all of the business and/or assets of the Company or otherwise.



17.
No Claim Against Assets. Nothing in this Plan shall be construed as giving any
Participant or his or her legal representative, or designated beneficiary, any
claim against any specific assets of the Company or as imposing any trustee
relationship upon the Company in respect of the Participant. The Company shall
not be required to segregate any assets in order to provide for the satisfaction
of the obligations hereunder. If and to the extent that the Participant or his
or her legal representative or designated beneficiary acquires a right to
receive any payment pursuant to this Plan, such right shall be no greater than
the right of an unsecured general creditor of the Company.



18.
Employees of AXIS Capital Holdings Limited. Unless determined otherwise by the
Committee, in no event shall any employee (i) who is a United States resident or
citizen whose compensation is allocated to AXIS and/or (ii) whose benefit under
the Plan would be subject to Section 457A of the Internal Revenue Code, be a
Participant in the Plan. Also, absent






--------------------------------------------------------------------------------





Committee approval, employees of non-wholly owned subsidiaries of AXIS will not
be eligible to participate in the Plan.


19.
ERISA. This Plan is intended to be a bonus program exempt from the Employee
Retirement Income Security Act of 1974, as amended, pursuant to DOL Regulation
Section 2510.3-2(c).



20.
Amendment and Termination.  This Plan may be amended or terminated at any time
by the Company without the consent of any employee or Participant to the extent
permitted by law.










